Citation Nr: 1209104	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-13 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected right shoulder disorder and/or gastroesophageal reflux disease (GERD).  

2.  Entitlement to an increased rating for GERD, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for right shoulder impingement syndrome, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970, July to September 1978, January to April 1983, and June 1985 to September 2000 with additional National Guard service indicated.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In October 2009, the Board remanded this case for further evidentiary development.  The requested development was completed and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate consideration.

Since the issuance of the most recent Supplemental Statement of the Case in June 2011, the Veteran has submitted additional evidence for consideration, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2011).  

The in a March 2007 statement, the Veteran's representative raised the issue of entitlement to service connection for a foot disorder, however, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Review of the record reveals that additional development is necessary prior to adjudicating the claims on appeal.  

As noted in the October 2009 remand, the Veteran, through his representative, has asserted that his request of April 2005, indicating that his claims file should be transferred from the Oakland RO to the Buffalo RO, has not been carried out.  Indeed, prior to November 2009, whereby the Appeals Management Center (AMC) requested that the Oakland RO indicate whether it had any records pertaining to the Veteran's current claims number, there is no indication that the Veteran's claims file had been requested or that original service medical records had been associated with the claims file by the RO with the exception of those obtained from the National Personnel Records Center (NPRC) dating from 1966 to 1970.  In this regard, the Board notes that the Veteran submitted Notice of a Rating Decision dated in December 2001, received from the Oakland RO which showed that his original claims for service connection for GERD and a right shoulder disability were identified by the Veteran's social security number rather than by a claim number as it is now.  While it does appear that an attempt to reconstruct the claims file has been made and the Veteran has submitted at least part of his service medical records, the Board finds it necessary to attempt to obtain and associate with the Veteran's claims file any outstanding records held by VA.  Accordingly, an additional inquiry should be made to the Oakland RO as to whether any claims folders pertaining to the Veteran, identified by his social security number, may be located at the Oakland RO.  

Concerning the Veteran's claim for service connection for sleep apnea, to include as secondary to or aggravated by other service-connected conditions, the Board notes that the Veteran was not objectively diagnosed with sleep apnea until April 2005.  However, it is the Veteran's contention that such disorder is directly related to his active service dated in the 1990s because the onset of symptomatology, such as shortness of breath, daytime somnolence and difficulty sleeping, which was subsequently diagnosed in 2005 as sleep apnea, began during service.  The Veteran contends that such symptoms were incorrectly attributed to stress, and consequently, ineffectively treated with Paxil.  The Veteran asserts that he distinctly remembers waking up gasping for breath while in service and the night immediately preceding his discharge from active service, his terminally ill wife at that time mentioned that he stopped breathing in his sleep.  He stated that because his wife was battling chronic illness, from which she passed away 2 years later, he did not seek any treatment for his own health until after he remarried his current wife in 2004.  At that time, his current wife insisted that he be evaluated due to her notice that he stopped breathing while sleeping which lead to the 2005 diagnosis of sleep apnea.  The Veteran further asserts that he is entitled to service connection for sleep apnea because such condition may be due to or be aggravated by his service-connected disabilities.

While the Veteran has undergone VA examinations in November 2005 and January 2010 to determine the nature and etiology of his sleep apnea, and although the January 2010 examiner provided an addendum opinion in April 2011, it does not appear that the Veteran's contentions on appeal have been fully addressed.  Indeed, while the January 2010 examiner noted that daytime somnolence was noted during service "as a result of taking Paxil," neither examiners nor opinions have addressed whether the 2005 diagnosis of sleep apnea may represent a continuation of the symptoms that the Veteran reportedly experienced during service.  In addition, as noted by the Veteran's representative in January 2012, none of the examiners have addressed whether the Veteran's sleep apnea may be aggravated by his service-connected disabilities.  Thus, the Veteran should be afforded an additional VA examination with regard to these contentions.

Concerning the Veteran's claims for increased ratings for his service-connected GERD and right shoulder disabilities, the Board notes that while the Veteran's GERD and right shoulder symptomatology was noted in the January 2010 VA examination report, the Veteran's right shoulder disability has not been specifically individually evaluated according to the designated rating criteria for that disability with range of motion testing since November 2005.  Similarly, GERD has not been evaluated according to the designated rating criteria since September 2007.  Moreover, the Veteran has submitted statements and objective medical evidence indicating that such disabilities may have worsened since the most recent aforementioned VA examinations.  Indeed, it appears that the Veteran received surgical treatment for his right shoulder disability in May 2011 and he has reported experiencing severe GERD symptomatology when he deviates from a strict diet used to manage such symptomatology.  Thus, additional examinations are necessary to ascertain accurate assessments of the severity of the Veteran's right shoulder and GERD disabilities.   

Finally, the Board notes that there is no indication that the Veteran has ever received VA treatment for the claimed disabilities and while he has been extremely diligent at updating any private treatment records pertaining to the claimed disabilities, his most recent correspondence dated in January 2012 indicates that there may be additional outstanding private treatment records pertaining to his right shoulder disability that have not been associated with the claims folder.  As such, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (2011).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Oakland RO forward any records pertaining to the Veteran, as identified by his social security number, which should then be associated with his current claims file.  Any efforts to obtain the Veteran's claims file should be documented thoroughly.  

2.  The RO should request that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  After all treatment records, if any, are associated with the claims file, the RO should schedule the Veteran for an appropriate VA examination for the purpose of evaluating the severity of the Veteran's service-connected GERD disability.  All indicated tests and studies are to be performed.  The claims folder must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examiner's report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The examiner is specifically requested to address whether the Veteran's GERD results in symptoms of pain, vomiting, material weight loss, hematemesis, melena, dysphasia, pyrosis, and/or substernal arm or shoulder pain. 

4.  Thereafter, the Veteran should be afforded a VA joints examination to determine the current severity of his service-connected right shoulder disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination. 

The examiner should describe all symptomatology related to the Veteran's right shoulder disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the right shoulder.  The examiner should specify at what degree in motion pain begins and whether there is dislocation of, nonunion of, or malunion of the clavicle or scapula.  The examiner should also describe any functional loss pertaining to the shoulder due to pain, weakness or fatigability, and document all objective evidence of those symptoms.  In addition, the examiner should indicate the degree of any functional loss, if any, that is likely to result from a flare-up of symptoms or on extended use, if possible. 

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine whether the Veteran's obstructive sleep apnea is related to any incident of his military service or whether it was caused or has been aggravated (permanently made worse) by any service-connected disability.  The claims file must be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  All indicated tests should be performed and all findings should be reported in detail.  

Specifically, the examiner should indicate whether the Veteran's current sleep apnea is at least as likely as not (i.e., at least a 50 percent probability) related to any incident of the Veteran's active service, to include whether symptoms such as shortness of breath, fatigue, and daytime somnolence which were attributed to stress and allegedly ineffectively treated with Paxil in the late 1990s represented symptoms of sleep apnea, and if so, whether the 2005 diagnosis of sleep apnea was a continuation of those symptoms noted during service.  

In addition, the examiner should also address whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's sleep apnea was caused or has been aggravated by (permanently worsened beyond normal progression) any of his service-connected disabilities.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached. 

6.  After all appropriate development has been accomplished to the extent possible, the RO should then review the record, including any newly acquired evidence, and readjudicate the issues on appeal.  The readjudication should include consideration of all evidence of record and the application of all appropriate legal theories.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



